Table Of Contents As filed with the U.S. Securities and Exchange Commission on September 16, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Protagenic Therapeutics , Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 06-1390025 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S Employer Identification No.) 149 Fifth Avenue New York, New York Telephone: 212-994-8200 (Address, including zip code, and telephone number, including area code, of principal executive offices) Garo Armen Executive Chairman Protagenic Therapeutics , Inc. 149 Fifth Avenue New York, New York Telephone: 212-994-8200 (Address, including zip code, and telephone number, including area code, of agent for service) Copies to: Louis Lombardo , Esq. Meister Seelig & Fein LLP 125 Park Avenue New York, New York 10017 Telephone: (212) 655 - 35 00 Approximate date of proposed sale to public: As soon as practicable on or after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Table Of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and smaller reporting company’ in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check is a smaller reporting company) 2 Table Of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to Be Registered Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Shares of common stock held by selling stockholders (
